DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 4/1/2020.	
Claim(s) 1-15 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
7/14/2021
4/5/2021
2/12/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
It would appear as if the degrees symbol (“°”) did not reproduce properly throughout the Specification. See e.g. (S. 7: [00045], 8: [00050], etc.). Likewise, other presumed superscripts were not reproduced as such.  See e.g. (S. 14: [00072]) (“2 mg/cm2”). 
While efforts were made to identify errors, the Applicant should review the disclosure for other formatting and grammatical errors. See e.g. (S. 12: [00064] (“1,000 time [sic – times?]). Appropriate correction is required.

Claim Construction
	As understood in view of the Specification, graphene nanoplatelets only vary in length from graphene nanoribbons, i.e. no specific morphology is assigned to nanoplatelets versus nanoribbons, etc. See (S. 2: [0004]-[0005]). The two are used interchangeably below, with length addressed as necessary.  

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 3, 6, 8, 11, and 13 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0046027 to Zhamu, et al. 

With respect to Claim 1, this claim requires “[g]raphene nanoribbons of uniform length and greater than 90% purity suspended in oil or lubricant.” Zhamu teaches NGPs, defined to be platelets, sheets, or ribbons of graphene (Zhamu 2: [0020] et seq.), dispersed in a lubricant, including an oil. See e.g. (Zhamu 4: [0042]; 6: [0063] et seq.). Zhamu teaches “pristine graphene” (Zhamu 2: [0023]), which is interpreted as reading on the “greater than 90%” language in the claim. “Uniform length” is interpreted broadly, and is construed to read on (Zhamu 4: [0036]).
As to Claim 3, Zhamu teaches “pristine graphene” (Zhamu 2: [0023]), which is interpreted as reading on the language in the claim.
With respect to Claim 6, this claim requires “[g]raphene nanoplatelets and graphene nanoribbons of uniform length and greater than 90% purity suspended in oil or lubricants.” Zhamu teaches NGPs, defined to be platelets, sheets, or ribbons of graphene (Zhamu 2: [0020] et seq.), dispersed in a lubricant, including an oil. See e.g. (Zhamu 4: [0042]; 6: [0063] et seq.). Zhamu 
As to Claim 8, Zhamu teaches “pristine graphene” (Zhamu 2: [0023]), which is interpreted as reading on the language in the claim.
With respect to Claim 11, this claim requires “[g]raphene nanoplatelets of uniform length and greater than 90% purity suspended in oil or lubricants.” Zhamu teaches NGPs, defined to be platelets, sheets, or ribbons of graphene (Zhamu 2: [0020] et seq.), dispersed in a lubricant, including an oil. See e.g. (Zhamu 4: [0042]; 6: [0063] et seq.). Zhamu teaches “pristine graphene” (Zhamu 2: [0023]), which is interpreted as reading on the “greater than 90%” language in the claim. “Uniform length” is interpreted broadly, and is construed to read on (Zhamu 4: [0036]).
As to Claim 13, Zhamu teaches “pristine graphene” (Zhamu 2: [0023]), which is interpreted as reading on the language in the claim.

II. Claim(s) 2, 4, 5, 6, 7, 9, 10, 12, 14, and 15 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0046027 to Zhamu, et al.

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 2, Zhamu teaches lengths greater than 1 µm. (Zhamu 4: [0036]). Overlapping ranges are prima facie obvious. MPEP 2144.05 I. 
As to Claim 4, the discussion of Claims 2-3 are relied on. 
As to Claim 5, see generally (Zhamu 4: [0042]). Note that the graphene concentration affects at least the thermal conductivity of the lubricant. (Zhamu 10: [0102]; “Table 1”). This is understood as a result-effective variable relationship, the optimization of which does not impart patentability. MPEP 2144.05. 
With respect to Claim 6, to the extent Zhamu can be construed as reciting the various morphologies of “NGPs” in the disjunctive only (no such concession is made), combining ribbons and nanoplatelets is obvious. MPEP 2144.06 I. 
As to Claim 7, Zhamu teaches lengths greater than 1 µm. (Zhamu 4: [0036]). Overlapping ranges are prima facie obvious. MPEP 2144.05 I.
As to Claim 9, the discussion of Claims 7-8 are relied on.
As to Claim 10, see generally (Zhamu 4: [0042]). Note that the graphene concentration affects at least the thermal conductivity of the lubricant. (Zhamu 10: [0102]; “Table 1”). This is understood as a result-effective variable relationship, the optimization of which does not impart patentability. MPEP 2144.05.
As to Claim 12, Zhamu teaches lengths greater than 1 µm. (Zhamu 4: [0036]). Overlapping ranges are prima facie obvious. MPEP 2144.05 I.
As to Claim 14, the discussion of Claims 12-13 are relied on. 
As to Claim 15, see generally (Zhamu 4: [0042]). Note that the graphene concentration affects at least the thermal conductivity of the lubricant. (Zhamu 10: [0102]; “Table 1”). This is understood as a result-effective variable relationship, the optimization of which does not impart patentability. MPEP 2144.05.


III. Claim(s) 1-15 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0046027 to Zhamu, et al. in view of:
(i) Applicants Admissions. 

The discussions accompanying “Rejections I-II” above are incorporated herein by reference. 

The Office will continue to treat admissions by the applicant as prior art under the AIA . A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under AIA  35 U.S.C. 102. See Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988). For a discussion of admissions as prior art, see generally MPEP § 2129.

MPEP 2129 states:
2129    Admissions as Prior Art [R-08.2012]
I.     ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART 
A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). However, even if labeled as "prior art," the work of the same inventive entity may not be considered prior art against the claims unless it falls under one of the statutory categories. Id.; see also Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984) ("[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work. It is common sense that an inventor, regardless of an admission, has knowledge of his own work."). 

Consequently, the examiner must determine whether the subject matter identified as "prior art" is applicant’s own work, or 

II.     DISCUSSION OF PRIOR ART IN SPECIFICATION 
Where the specification identifies work done by another as "prior art," the subject matter so identified is treated as admitted prior art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as "prior art" to be an admission that what was pictured was prior art relative to applicant’s improvement).

III.     JEPSON CLAIMS 
Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble). However, this implication may be overcome where applicant gives another credible reason for drafting the claim in Jepson format. In re Ehrreich, 590 F.2d 902, 909-910, 200 USPQ 504, 510 (CCPA 1979) (holding preamble not to be admitted prior art where applicant explained that the Jepson format was used to avoid a double patenting rejection in a co-pending application and the examiner cited no art showing the subject matter of the preamble). Moreover, where the preamble of a Jepson claim describes applicant’s own work, such may not be used against the claims. Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984); Ehrreich, 590 F.2d at 909-910, 200 USPQ at 510.

IV.     INFORMATION DISCLOSURE STATEMENT (IDS) 
Mere listing of a reference in an information disclosure statement is not taken as an admission that the reference is prior art against the claims. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354-55, 66 USPQ2d 1331, 1337-38 (Fed Cir. 2003) (listing of applicant’s own prior patent in an IDS does not make it 

The Specification states:
[00084] In general, graphene nanoribbons can be prepared from CNTs by conventional methods known in the art which include but are not limited to acid oxidation (e.g., Kosynkin et al., Nature, 2009, 458, 872; Higginbotham et al., ACS Nano, 210, 4, 2596; Cataldo et al., Carbon, 2010, 48, 2596; Kang et al., J. Mater. Chem., 2012, 22, 16283; and Dhakate et al., Carbon 2011, 49, 4170), plasma etching (e.g, Jiao et al., Nature, 2009, 458, 877; Mohammadi et al., Carbon, 2013, 52, 451; and Jiao et al., Nano Res 2010, 3, 387), ionic intercalation, (e.g., Cano-Marques et al., Nano Lett. 2010, 10, 366), metal particle catalysis (e.g., Elias et al., Nano Lett. Nano Lett., 2010, 10, 366; and Parashar et. al., Nanaoscale, 2011, 3, 3876), hydrogenation (Talyzin et al., ACS Nano, 2011,5, 5132) and sonochemistry (Xie et al., J. Am. Chem. Soc. 2011, DOI: 10.1021/ja203860). Any of the above methods may be used to prepare graphene nanoribbons from the CNTs described herein. Referring now to Fig. 14, an electron micrograph herein illustrates the high purity of the graphene nanoribbons produced by the methods described herein.

(S. 17: [00084]) (emphasis added). 
The Specification also states:  “Other methods known to those of skill in the art such as, for example, the physical vapor deposition methods described, supra, the method of Nikolaev et al., Chemical Physics Letter, 1999, 105, 10249-10256 and nebulized spray pyrolysis (Rao et al., Chem. Eng. Sci. 59, 466, 2004) may be used in the methods and devices described herein. Conditions well known to those of skill in the art may be used to prepare carbon nanotubes using any of the methods above.” (S. 9: [0051]) (emphasis added). 
The Examiner agrees with Applicants characterization of the prior art. The nanotubes are known. The methods of making the nanoribbons are known. Use of known techniques carried out See MPEP 2143. The Examiner also construes uniform broadly in view of Applicants language in the Specification. See (S. 13: [00071]) (“In general, the uniform length is about +/- 10% of the stated length.”). The claims are really describing a range. If Applicants disagree, arguments construing “uniform” on the record and explaining which of the admitted methods really do/don’t work would be helpful in judging patentability.
The admissions are relied on in addressing the nanoribbon/nanoplatelet limitations. The combination reflects admittedly known methods of making nanoribbons/nanoplatelets (rendering the products obvious) and known methods of making lubricants, which call for graphene ribbons. This does not impart patentability MPEP 2143.  


IV. Claim(s) 1-15 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0046027 to Zhamu, et al. in view of:
(i) Applicants Admissions, and further in view of: 
(ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590
(iii) Fan, et al., Self-Oriented Regular Arrays of Carbon Nanotubes and Their Field Emission Properties, Science 1999; 283: 512-514 (hereinafter “Fan at __”).

The discussions accompanying “Rejections I-III” above are incorporated herein by reference and reasserted as proper. To the extent Applicants seek to argue purity, Huang teaches purity is merely a matter of annealing (Huang “Title,” entire reference). As to length, Fan teaches this is merely a matter of how long the CVD reaction is carried out. (Fan at 513, col. 3) (“The length of our nanotubes can be controlled by tuning the CVD reaction time.”). Note also the lengths taught, which read on the broad language in the claim. Id. As above, the Examiner agrees with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736